John M. Eickelberg, OSB# 882025
Email: john.eickelberg@farmers.com
LAW OFFICES OF JULIE D. ELKINS
10200 SW Greenburg Rd., Ste. 365
Portland, OR 97223
Telephone: (503) 892-2069
Facsimile: (503) 245-3191

             Of Attorneys for Defendant




                                                UNITED STATES DISTRICT COURT

                                                      DISTRICT OF OREGON

                                                      PORTLAND DIVISION

ROBERT G HUBBARD, JR.,
                                                                              Case No. 3:l7-cv-00450-JR
                                         Plaintiff,

             v.                                                               ORDER FOR ENTRY OF
                                                                              SATISFACTION OF JUDGMENT
JANET GARDNER,
                                                                              (Assigned to Honorable Jolie A. Russo)
                                         Defendant.




             Based on defendant’s Motion for Entry of Satisfaction of Judgment and the

exhibits provided therewith, the $300 judgment entered in favor of plaintiff following

trial has been fully satisfied by defendant. It is hereby Ordered and Adjudged that the

///

///

///

Page 1 - ORDER                FOR ENTRY OF SATISFACTION OF JUDGMENT
                                                                  LAW OFFICES OF JULIE D. ELKINS
               Portland Office:                                          Not a Partnership*                                     Eugene Office:
              Physical Address:                                                                                                Physical Address:
      10200 SW Greenburg Rd., Ste. 365                               Mailing Address for both offices:                450 Country Club Road, Suite 250
           Portland, OR 97223                                                 PO Box 258829                                   Eugene, OR 97401
       Telephone: (503) 245-3211                                      Oklahoma City, OK 73125-8829                       Telephone: (541) 225-2900
       Facsimile: (503) 245-3191                       * Litigation Division: Farmers Insurance Group of Companies      Facsimile: (541) 225-2918
court’s docketing system should show that the $300 judgment in plaintiff’s favor has

been fully satisfied by defendant.



Signed: November 18, 2019.



                                         By:
                                                    Honorable Jolie A. Russo
                                                    United States District Court




Page 2 - ORDER             FOR ENTRY OF SATISFACTION OF JUDGMENT
                                                  LAW OFFICES OF JULIE D. ELKINS
            Portland Office:                             Not a Partnership*                                     Eugene Office:
           Physical Address:                                                                                   Physical Address:
   10200 SW Greenburg Rd., Ste. 365                  Mailing Address for both offices:                450 Country Club Road, Suite 250
        Portland, OR 97223                                    PO Box 258829                                   Eugene, OR 97401
    Telephone: (503) 245-3211                         Oklahoma City, OK 73125-8829                       Telephone: (541) 225-2900
    Facsimile: (503) 245-3191          * Litigation Division: Farmers Insurance Group of Companies      Facsimile: (541) 225-2918
